Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 1 of 31




                      No. 17CV02133-GAG


              UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF PUERTO RICO




              UNITED STATES OF AMERICA
                            Plaintiff
                               v.

                    VAELLO MADERO
                           Defendant




                 BRIEF OF AMICUS CURIAE
           HON. JENNIFFER A. GONZALEZ COLON
          RESIDENT COMMISSIONER, PUERTO RICO




                   Veronica Ferraiuoli Hornedo
                        USDC-PR 213814
              OFFICE OF THE RESIDENT COMMISSIONER
              1529 Longworth House Office Building
                      Washington, DC 20515
                        P.O. Box 9023958
                     San Juan, PR 00902-3958
                  202-225-2615 787.723-6333
               Veronica.Ferraiuoli@mail.house.gov

                    Counsel for Amicus Curiae
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 2 of 31




                                             INTRODUCTION1



        Supplemental Security Income (SSI) is a national program established in 1972 to substitute federal

subsidies granted to the States to provide financial aid to needy individuals. Under the SSI program, the

federal government provides direct economic assistance to low-income individuals older than 65 and

individuals with disabilities. Unlike Social Security, which is financed by dedicated payroll taxes, SSI is

funded from general revenues.

        Since SSI began in 1974, it has changed from a program that mainly supplemented Social Security

income for elderly adults to a broader anti-poverty program that aids the disabled of all ages, becoming

increasingly important for children and adults with disabilities. SSI benefits are about three-fourths of the

poverty level for a single person. Thus, while SSI alone is not enough to lift people out of poverty, it reduces

the number of people in extreme poverty and greatly lessens the burden on family members. In 2013, SSI

payments lowered from 63% to 42% the number of recipients living under the poverty level. The program

currently pays a maximum benefit of $750 a month if one is single or $1,125 a month for a couple. The

average beneficiary receives $553 per month and the average beneficiary under 18 receives approximately

$662 a month.

        SSI is available to American citizens who live in a States, the District of Columbia, and in the

territory of the Northern Mariana Islands. The U.S. Virgin Islands, Guam, Puerto Rico and American Samoa

are excluded from the program.

        Instead of SSI, Puerto Rico, Guam, and the U.S. Virgin Islands receive supplemental assistance for

through the AID TO THE AGED, BLIND, AND DISABLED PROGRAM (AABD) program, a capped grant from

the U.S. Department of Health & Human Services which applied to the States prior to the establishment of

SSI. Puerto Rico has to match 25% of the funds it receives from the AABD, a requirement that does not

apply to SSI.


1
    The statistical and economic data included in this brief was obtained and analyzed by William R.
    Morton, Analyst in Income Security with the CONGRESSIONAL RESEARCH SERVICE.
                                                     -1-
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 3 of 31



        Puerto Rico receives $26 million dollars under AABD. This enables Puerto Rico to makes the

average payment $77 per month to each beneficiary, to less than one-ninth the number of impoverished

disabled or elderly citizens who would qualify for SSI.

        According to the U.S. Government Accountability Office, if Puerto Rico had been a State in Fiscal

Year 2011, the number of SSI beneficiaries in Puerto Rico would have been almost ten times as those who

received AABD— from 37,500 to 354,000— and the average payment would have been $422 per month

instead of $74 per month. Beneficiaries in Puerto Rico would have received up to $1.8 billion rather than

the $26 million the territorial government received, having to match the Federal grant on a one-to-three

basis and having to administer a “Commonwealth” program. The implementation of SSI in Puerto Rico

would have represented 54 times as much money for individuals who have no ability to support themselves.




                                  SUPPLEMENTAL SECURITY INCOME


        The Supplemental Security Income (SSI) program— Title XVI of the Social Security Act— is a

means-tested federal entitlement program that provides monthly cash benefits to the needy aged, blind, and

disabled.2

        SSI was enacted in 1972 and took effect in 1974, it has grown to become the largest federal means-

tested cash assistance program in the United States, with a caseload dominated by children and working-

age adults with disabilities.3

        The program is intended to provide a guaranteed minimum income for impoverished adults who

cannot provide for basic living expenses due to age or disability. Benefits are about three-fourths of the




2
    42 U.S.C. §§1381-1383f.
3
    Daly, M. & Burkhauser, R.V. (2003), The Supplemental Security Income Program. In R.A. Moffitt
    (Ed.), Means-Tested Transfer Programs in the United States (p. 79). Chicago, IL: The University of
    Chicago Press.

                                                   -2-
              Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 4 of 31



Federal poverty level for an individual and slightly over 80 percent of poverty for a couple.4 Even with SSI,

in 2013, about 42% of all SSI recipients and 34% of SSI recipients under 18 still lived under the poverty

level; while 66% of all recipients and 59% of those under 18 would have fallen under the poverty level if

they had not received SSI.5

                           Distribution of SSI Recipients under the Poverty Level
                                   with and without SSI Payments, 2013
    80.00%

    70.00%

    60.00%

    50.00%

    40.00%

    30.00%

    20.00%

    10.00%

     0.00%
                    All recipients              Under 18                       18-64                  65 or older

                                                    With SSI     Without SSI

    Source: Michelle Stegman Bailey and Jeffrey Hemmeter, “Characteristics of Noninstitutionalized DI and SSI Program
    Participants, 2013 Update” Social Security Administration Research and Statistics Note No. 2015-02 (released September
    2015), Table 13, https://www.ssa.gov/policy/docs/rsnotes/rsn2015-02.html.

             SSI is known as a program of last resort because claimants must first apply for all other benefits

for which they might be eligible. The program does not have work requirements because of the age or

disability of beneficiaries, and assists only those whose are impoverished. Although SSI is administered by

the Social Security Administration (SSA), it is not part of Old-Age, Survivors, and Disability Insurance




4
      Based on Department of Health and Human Services (HHS) poverty guidelines, which differ slightly
      from thresholds used by the Census Bureau to determine the number of people living in poverty. See
      http://aspe.hhs.gov/poverty/index.cfm   for     HHS       poverty    guidelines.      See     also
      http://www.census.gov/hhes/www/poverty/data/threshld/index.html for Census Bureau poverty
      thresholds.
5
      Anne DeCesaro and Jeffrey Hemmeter, “Characteristics of Noninstitutionalized DI and SSI Program
      Participants,” Social Security Administration Research and Statistics Note No. 2008-02, Table 12,
      https://www.ssa.gov/policy/docs/rsnotes/rsn2015-02.html.
                                                               -3-
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 5 of 31



(OASDI), commonly known as Social Security. SSI operates in the States, the District of Columbia, and

the unincorporated territory of the Commonwealth of the Northern Mariana Islands.


Eligibility Requirements

        To be eligible for SSI, individuals must be aged, blind, or disabled as defined in federal law. Aged

refers to individuals who are age 65 or older. Individuals are considered blind if they are of any age and

have central visual acuity of 20/200 or less in the better eye with the use of a correcting lens or have a visual

field limitation of 20 degrees or less in the better eye. Individuals are considered disabled if they meet the

same definition of disability that applies under the Social Security Disability Insurance (SSDI) program.

                Disabled Adults. Individuals aged 18 or older must be unable to engage in any substantial

                 gainful activity (SGA) by reason of any medically determinable physical or mental

                 impairment that is expected to last for at least 12 months or to result in death. SSA uses a

                 monetary threshold to determine whether a person’s work activity constitutes SGA. In

                 2018, the threshold is $1,180 per month.6 Adults generally qualify as disabled if their

                 impairment is of such severity that they are unable to do any kind of substantial work that

                 exists in the national economy, taking into account their age, education, and work

                 experience.

                Disabled Children. Individuals under 18 must have a medically determinable physical or

                 mental impairment that results in marked and severe functional limitations and is expected

                 to last for at least 12 months or to result in death. Children typically qualify as disabled if

                 they have a severe impairment that limits their ability to engage in age-appropriate

                 childhood activities. In addition, the child’s earnings must not exceed the SGA threshold

                 at the time of application.

        To be financially eligible, individuals must have income and resources within prescribed limits.

Income is defined as anything one receives in cash or in kind that can be used to meet one’s needs for food



6
    SSA, Office of the Chief Actuary                        (OCACT),     “Substantial     Gainful     Activity,”
    https://www.ssa.gov/oact/cola/sga.html.
                                                      -4-
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 6 of 31



and shelter. Resources are cash or other liquid assets or any real or personal property that an individual

owns and could convert to cash to be used for his or her support and maintenance. In addition to the person’s

own income and resources, the income and resources of certain ineligible family members (such as a spouse

or parent) may be deemed available to meet the needs of the person, and as such, may be included in his or

her countable income and resources.

        The limit for countable income—gross income minus all applicable exclusions—is equal to the

federal benefit rate (FBR), which is the maximum monthly SSI benefit payable to qualified individuals and

couples. In 2018, the FBR is $750 per month for an individual living independently and $1,125 per month

for a couple living independently if both are SSI eligible.7 The FBR is adjusted annually for inflation by

the cost-of-living adjustment (COLA) applied to Social Security benefits. Countable income is subtracted

from the applicable FBR in determining SSI eligibility and the amount of the payment. Certain income is

disregarded for eligibility and payment purposes, including the first $20 per month of any income (earned

or unearned) as well as the first $65 per month of earned income plus one-half of any earnings above $65.8

        The limit for countable resources—gross resources minus all applicable exclusions—is $2,000 for

an individual and $3,000 for a couple. As with income, certain resources are excluded in determining SSI

eligibility, such as the person’s primary residence, household goods and personal effects, one vehicle, and

property essential to self-support.

        In addition to meeting the categorical and financial requirements for SSI, a person must (1) reside

in the United States and (2) be a U.S. citizen or a noncitizen who meets a qualified alien category as well

as certain other conditions. For SSI purposes, the term “United States” includes the 50 states, the District

of Columbia, and the territory of the Northern Mariana Islands. Individuals who are outside of those

jurisdictions for 30 consecutive days or more are ineligible. For example, if a SSI recipient were to travel


7
    SSA, OCACT, “SSI Federal Payment Amounts,” https://www.ssa.gov/oact/cola/SSIamts.html.
8
    Unearned income refers to income not derived from current work, such as Social Security, veterans’
    benefits, interest income, and cash from friends or relatives. Earned income includes wages, net
    earnings from self-employment, payments for services performed in a sheltered workshop, and certain
    royalties and honoraria. Certain types of in-kind (non-cash) support are also excluded, such as federal
    housing and food assistance.
                                                    -5-
           Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 7 of 31



from Florida to Puerto Rico and remain in the territory for 30 consecutive days or more, the individual

would no longer be considered to be residing in the United States and would, therefore, be ineligible. If the

individual returned to Florida, she would become eligible for SSI again after being physically present in

the United States for 30 consecutive days, subject to certain conditions.

         The Northern Mariana Islands is the only territory covered by the SSI program. The covenant by

which the Northern Mariana Islands ceded itself to the United States (approved by P.L. 94-241) extended

SSI to the Northern Mariana Islands, effective January 1978.9


Participation

         In August 2018, SSA issued federally-administered payments to approximately 8.2 million SSI

recipients, including 1.2 million children under 18 (or 14%), 4.7 million adults aged 18-64 (or 58%), and

2.3 million seniors aged 65 or older (or 28%).10 The vast majority of SSI recipients — 86 percent — are

eligible due to a severe disability (including blindness).

                                        SSI Recipients, September 2018
                                                  (in thousands)
                          By Age                                               By Eligibility Category

                       14%               Under 18 (14.2%)
            28%                                                                      14%
                                                                                                         Aged (14%)
                                         18-64 (58.1%)
                                                                                                         Blind and
                                         65 or older                                                     Disabled (86%)
                      58%                                                    86%
                                         (27.7%)




     Source:        SSA,     ORES,       “Monthly       Statistical    Snapshot,    September      2018”,       Table    3,
     https://www.ssa.gov/policy/docs/quickfacts/stat_snapshot/#table3; SSA, ORES, “SSI Monthly Statistics, September 2018”,
     Table , https://www.ssa.gov/policy/docs/statcomps/ssi_monthly/2018-09/table02.html.




9
     Section 502(a) of P.L. 94-241 (48 U.S.C. §1801 note) states, “[t]he following laws of the United States
     in existence on the effective date of this Section and subsequent amendments to such laws will apply
     to the Northern Mariana Islands ... Title XVI of the Social Security Act as it applies to the several
     States.”
10
     SSA, Office of Research, Evaluation, and Statistics (ORES), “SSI Monthly Statistics, August 2018,”
     September 2018, Table 2, https://www.ssa.gov/policy/docs/statcomps/ssi_monthly/index.html.
                                                            -6-
             Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 8 of 31



The average monthly SSI payment was $551 for all recipients, $656 for children, $576 for working-age

adults, and $447 for seniors.11


Funding and Expenditures

            Federal SSI benefits and administrative costs are financed from the general fund of the

U.S. Treasury. Congress appropriates funds for mandatory benefit payments and discretionary

administrative costs into SSA’s accounts as part of the Departments of Labor, Health and Human Services,

and Education, and Related Agencies (LHHS) appropriations acts. For FY2018, total outlays are projected

to be $56.2 billion, with $50.8 billion for benefit payments and $5.4 billion for administrative costs.12


SSI and Children with Disabilities

            “Disabled children living in low-income households are among the most disadvantaged of all

Americans and are deserving of special assistance in order to help them become self-supporting members

of our society.”13

                                    Supplemental Security Income serves
                        1.2 Million Low-Income Children with Disabilities, including:

                         65,406 children with congenital                              114,406 children with intellectual
                         abnormalities like Down Syndrome                             disabilities


                         185,648 children with autism                                 10,200 children with cancer

                                                                                      91,442 children with disorders of
                         228,979 children with                                        the nervous system like cerebral
                         developmental disorders                                      palsy, or sensory disabilities like
                                                                                      blindness

     Source:     SSA:     SSI     Annual     Statistical  Report      2017     (released   March     2018),     Table       20,
     https://www.ssa.gov/policy/docs/statcomps/ssi_asr/2017/sect04.html#table20.



11
       Id., Table 7. For more data on SSI recipients, see SSA’s SSI Annual Statistical Report, 2017 available
       at 9 https://www.ssa.gov/policy/docs/statcomps/ssi_asr/.
12
       SSA, Justification of Estimates for Appropriations Committees, Fiscal Year 2019, February 2018,
       Table i.7, https://www.ssa.gov/budget/. Excludes federally-administered state supplementary payments
       and reimbursements from states.
13
       Testimony of Robert Finch, Secretary of the Department of Health, Education and Welfare, “Social
       Security and Welfare Proposals” H.R. Rep. No. 231, 92nd Cong., 2d Sess., U.S.C.C.A. News 4989,
       5133 (1972).
                                                              -7-
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 9 of 31



        SSI is the only source of federal income support targeted to families caring for children with

disabilities, and it reaches only the lowest-income families and most severely impaired children. As of

December 2017, SSI served 1,182,593 low-income children with disabilities, which amounts to

approximately 14% of SSI recipients. Disabilities include mental conditions such as autism, intellectual

disability, schizophrenia, or bipolar disorder; physical conditions include cerebral palsy, muscular

dystrophy, Downs Syndrome, blindness, and cancer.

        Families caring for children with disabilities are more likely than other families with the same

income to face material hardships, such as struggling to put food on the table, being forced out of their

homes, having their electricity shut off, or going without needed medical care.14 The modest income SSI

provides doesn’t solve all of these problems, but it does reduce the struggles of these vulnerable families.

A stable source of income to pay for housing, for example, may prevent a child from having to leave his or

her community and school, an upheaval that can be especially challenging for a child with special needs.

Conversely, financial insecurity can pose additional challenges for children with disabilities. For example,

children with special needs often require special diets, which increases food costs and makes them more

vulnerable than other children to the harmful effects of food insecurity.15

        SSI helps families make ends meet while paying for the highly individual supports their children

require, many of which are not offered by schools or covered by insurance —like specialized therapies,

medically prescribed diets, diapers for older children, home modifications for accessibility, adaptive

equipment, tutors, specialized child care, and transportation to doctors and specialists.16




14
     Susan Parish et al., “Material Hardship in U.S. Families Raising Children with Disabilities,”
     Exceptional Children, Vol. 75:1, 71-92 (2008) and “Material Hardship in U.S. Families Raising
     Children with Disabilities: Research Summary and Policy Implications,” University of North Carolina,
     March 2009.
15
     National Commission on Hunger, Freedom from Hunger: An Achievable Goal for the United States of
     America,                             2015,                           https://www.aei.org/wp-
     content/uploads/2016/01/Hunger_Commission_Final_Report.pdf.
16
     Consortium for Citizens with Disabilities, “Preserve Supplemental Security Income for Children with
     Disabilities: Speaker Ryan’s Poverty Plan Proposes Harmful Elimination of Benefits,” June 7, 2016,
     http://www.c-c-d.org/fichiers/Preserve-SSI-for-Children-and-Families-06-07-16.pdf.
                                                     -8-
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 10 of 31



         Since SSI is available only to those who are disabled (or elderly) and have very low incomes and

assets, more disabled children become eligible for SSI when poverty rates rise. According to the Center on

Budget and Policy Priorities, SSI benefits particularly reduce deep poverty, lifting nearly 200,000 children

with disabilities above 50 percent of the poverty level.17




                       CASH ASSISTANCE FOR THE AGED, BLIND, AND DISABLED



         Congress has not extended the SSI program to four of the five U.S. territories— Puerto Rico, the

United States Virgin Islands, Guam, and American Samoa. Instead, Puerto Rico, the U.S. Virgin Islands

and Guam continue to operate the grant programs for the aged, blind, and disabled, which SSI replaced in

the States and the District of Columbia in 1974. The Social Security Act offers federal funds to Puerto

Rico, Guam, and the Virgin Islands to help pay for cash assistance to needy aged, blind, or disabled adults

under

                the separate programs of Old-Age Assistance (OAA; Title I), Aid to the Blind (AB; Title
                 X), and Aid to the Permanently and Totally Disabled (APTD; Title XIV); or

                the single program of Aid to the Aged, Blind, or Disabled (AABD; Title XVI).18

         The OAA, AB, APTD, and AABD grant programs— known collectively as the adult assistance

programs— are a joint venture between the federal government and the territories, whereby the federal

government reimburses the territories for a portion of approved expenditures made to or on behalf of eligible

adult recipients. Unlike SSI, the adult assistance programs do not provide benefits to disabled children,

although blind children may qualify for benefits if the territory permits. To qualify for federal funds (known

as grants-in-aid), a territory must have an approved “state plan”, which describes the nature and scope of




17
     Romig, K., SSI: A Lifeline for Children with Disabilities, May 11, 2017.
18
     42 U.S.C. §§301-306, 1201-1206, 1351-1355, and 1381 note-1385 note, respectively. See also
     §1101(a)(1) of the Social Security Act (42 U.S.C. §1301[a][1]) and 45 C.F.R. §§201.0 and 201.1(g).

                                                    -9-
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 11 of 31



its program(s).19 Within certain federal requirements, the territories have broad discretion to determine the

features of their assistance programs, such as eligibility requirements, need standards (i.e., income or

resource limits), benefit levels, and program administration. The Department of Health and Human Services

(HHS), Administration for Children and Families (ACF), Office of Family Assistance (OFA) oversees the

assistance programs at the federal level.

         The OAA and AB programs were established in 1935 through the original Social Security Act to

furnish participating States with grants in an effort to improve assistance for the elderly and the blind.20 The

APTD program was established in 1950 to extend eligibility to needy adults who are permanently and

totally disabled due to an impairment other than blindness. In 1962, States were given the option of

consolidating their adult assistance programs for the aged, blind, and disabled into a single AABD program

under Title XVI of the Social Security Act.

         Section 303(a) of the Social Security Amendments of 1972 (P.L. 92-603) repealed Titles I, X, and

XIV of the Social Security Act, and Section 301 of P.L. 92-603 amended Title XVI of the Social Security

Act to establish the SSI program effective January 1, 1974. However, Section 303(b) of P.L. 92-603

provided that the repeals and amendments made to the Social Security Act do not apply to Puerto Rico,

Guam, and the Virgin Islands. Consequently, SSI was not extended to the territories.


         Because Congress established SSI by amending Title XVI of the Social Security Act for all

jurisdictions except these territories, Title XVI authorizing AABD continues to operate alongside Title XVI

authorizing SSI. In other words, the Social Security Act contains two Title XVIs: the one authorizing

AABD is set forth in Sections 1601-1605 of the Social Security Act.21




19
     45 C.F.R. §201.2.
20
     For more information, see Herman F. Grundmann, “Adult Assistance Programs Under the Social
     Security Act,” Social Security Bulletin, vol. 48, no. 10 (October 1985),
     https://www.ssa.gov/policy/docs/ssb/v48n10/.
21
     42 U.S.C. §§1381 note-1385 note. Unless otherwise stated, Title XVI hereinafter refers to the title of
     the Social Security Act authorizing AABD.
                                                     - 10 -
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 12 of 31




                    Table 1. Overview of Cash Assistance Programs for the Aged,
                          Blind, and Disabled under the Social Security Act

                                      Authorizing              Title of            U.S.C.
          Program                                                                                         Availability
                                      Legislation              the Act            Citation


 Grants to States for            Social Security Act of         Title I          42 U.S.C.         Guam and Virgin Islands
 Old- Age Assistance for          1935 (P.L. 74-271)                             §§301-306
 the Aged (OAA)

 Grants to States for Aid        Social Security Act of         Title X           42 U.S.C.        Guam and Virgin Islands
 to the Blind (AB)                1935 (P.L. 74-271)                            §§1120-1206


 Grants to States for Aid         Social Security Act         Title XIV           42 U.S.C.        Guam and Virgin Islands
 to the Permanently and          Amendments of 1950                             §§1351-1355
 Totally Disabled (APTD)            (P.L. 81-734)


 Grants to States for Aid          Public Welfare             Title XVI          42 U.S.C.         Puerto Rico
 to the Aged, Blind, or          Amendments of 1962                            §§1381 note –
 Disabled (AABD)                    (P.L. 87-543)                                1385 note

 Supplemental Security             Social Security            Title XVI          42 U.S.C.         50 States, District of
 Income for the Aged,            Amendments of 1972                           §§1381 – 1383f       Columbia, and
 Blind, and Disabled (SSI)          (P.L. 92-603)                                                  Northern Mariana
                                                                                                   Islands
 Source: Congressional Research Service (CRS), based on information in U.S. Congress, House Committee on Ways and
 Means, Compilation of the Social Security Laws, committee print, 113th Cong., 1st sess., H.Prt. 113-3 (Washington: GPO, 2013),
 vol. I, part 1, https://www.ssa.gov/OP_Home/ssact/ssact.htm.



Funding and Expenditures

         Titles I, X, XIV, and XVI of the Social Security Act provide federal funds to the territories through

a system of categorical grants, which are designed to reimburse the territories for a share of the costs of

providing cash assistance to the aged, blind, and disabled. Under this system, federal funds are allocated in

proportion to a territory’s approved expenditures for the quarter, subject to certain restrictions. The rate at

which a territory is reimbursed by the federal government for approved expenditures is known as the federal

financial participation (FFP) rate.

         With respect to benefit payments, the Social Security Act provides two formulas under which

territories may be reimbursed. Under the original formula, the FFP rate is 50%, up to $37.50 per recipient




                                                            - 11 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 13 of 31



per month.22 Under the alternative formula, the FFP rate is 75%, provided the territory has an approved

state Medicaid plan and elects the option.23 All three territories elect the FFP rate of 75% under the

alternative formula. With respect to administrative costs, the Social Security Act sets the FFP rate at 50%.24

So, the federal government finances 75% of benefit payments and 50% of all administrative costs, while

the territories finance 25% of all benefit payments and 50% of all administrative costs.

         Congress appropriates funds to ACF’s Payments to States for Child Support Enforcement and

Family Support Programs account through LHHS appropriations act to cover federal costs for OAA, AB,

APTD, and AABD. ACF’s Office of Grants Management awards funds to territorial assistance agencies

based on quarterly estimates of expenditures. Federal funding for the adult assistance programs is

mandatory and subject to dollar limits (i.e., capped). Section 1108(a) of the Social Security Act sets a ceiling

on the cumulative amount of federal funding that each territory can receive for a fiscal year for the following

programs:25

                    adult assistance under Titles I, X, XIV, and XVI of the Social Security Act;

                    Temporary Assistance for Needy Families (TANF) under Title IV-A of the Social
                     Security Act;

                    foster care, permanency assistance, and other activities authorized under Title IV-E of
                     the Social Security Act (hereinafter Title IV-E activities);26 and

                    additional matching grants under Section 1108(b) of the Social Security Act
                     (hereinafter Section 1108(b) matching grants).27

22
     §§3(a)(2), 1003(a)(2), 1403(a)(2), and 1603(a)(2) of the Social Security Act; 42 U.S.C. §§303(a)(2),
     1203(a)(2), 1353(a)(2), and 1383 note.
23
     §1118 of the Social Security Act; 42 U.S.C. §1318.
24
     §§3(a)(3), 1003(a)(3), 1403(a)(3), and 1603(a)(3) of the Social Security Act; 42 U.S.C. §§303(a)(3),
     1203(a)(3), 1353(a)(3), and 1383 note.
25
     42 U.S.C. §1308(a). Certain payments under Title IV of the Social Security Act are excluded from the
     funding cap.
26
     In addition to support for foster care and permanency assistance (i.e., adoption assistance and kinship
     guardianship assistance), Title IV-E activities includes funds for services and supports to assist youth
     in making a successful transition to adulthood as well as incentive payments for increases in completed
     adoptions and legal guardianships.
27
     42 U.S.C. §1308(b). Under §1108(b) of the Social Security Act, the territories may also receive
     additional matching grants if certain requirements are met. The additional matching grants would be
                                                     - 12 -
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 14 of 31



         Section 1108(c)(4) of the Social Security Act specifies that the caps are $107,255,000 for Puerto

Rico, $4,686,000 for Guam, and $3,554,000 for the Virgin Islands.28 These caps are not indexed to inflation

and have remained at their current levels since FY1997.

          Table 2. Section 1108 Cap, Basic TANF Block Grant Amount, and Available
           Funding for Adult Assistance and Other Specified Programs, by Territory
                                                  (FY2017 and Thereafter)


                                                            Basic TANF             Available Funding for Adult Assistance
       Territory             Section 1108 Cap
                                                            Block Grant               and Other Specified Programs


 Puerto Rico                    $107,255,000                $71,326,345                           $35,928,655

 Guam                            $4,686,000                  $3,454,042                            $1,231,958

 Virgin Islands                  $3,554,000                  $2,837,170                             $716,830

 Source: CRS, based on information from: Section 1108(c)(4) of the Social Security Act (42 U.S.C.§1308[c][4]); U.S.
 Department of Health and Human Services (HHS), Administration for Children & Families (ACF), Office of Family Assistance
 (OFA), “TANF-ACF-PI-1997-11 (Funding Guidance to Territories for TANF and Other Programs Subject to the Funding
 Ceiling in Section 1108 of the Social Security Act, as Amended by the Personal Responsibility and Work Opportunity
 Reconciliation Act of 1996 (PRWORA)),” November 21, 1997, http://www.acf.hhs.gov/ofa/resource/policy/pi-
 ofa/1997/pi9711.htm; and HHS, ACF, OFA, “TANF-ACF-PI-2017-01, AMENDED (Guidance on State Family Assistance Grant
 (SFAG) Amounts for Fiscal Years (FY) 2017 and 2018),” September 20, 2017, https://www.acf.hhs.gov/ofa/resource/tanf-acf-
 pi-2017-01.

 Notes: The table assumes full funding of the basic TANF block grant. Therefore, the amount for each territory in the column
 labeled Available Funding for Adult Assistance and Other Specified Programs is equal to the difference between the amount of its
 Section 1108 cap and the full amount of its basic TANF block grant. The term Other Specified Programs refers to Title IV-E
 activities and Section 1108(b) matching grants. For FY1997 through FY2016, the amount of the basic TANF block grant was
 $71,562,501 for Puerto Rico, $3,465,478 for Guam, and $2,846,564 for the Virgin Islands. Section 102(c) of the Consolidated
 Appropriations Act, 2017 (P.L. 115-31) amended Section 413 of the Social Security Act (42 U.S.C. §613) to set aside 0.33% of
 the basic TANF block grant for research, technical assistance, and evaluation. Thus, the basic TANF block grant amounts
 shown in the table are 99.67% of the aforementioned amounts.


         The funding for each territory’s system of adult assistance for a fiscal year is determined, in part,

by its TANF block grant. The territories each receive a basic TANF block grant (i.e., the State Family

Assistance Grant) based on the federal share of their expenditures in TANF’s predecessor programs during




     available to help finance additional expenditures for TANF and Title IV-E activities. In order for Puerto
     Rico to receive §1108(b) matching grants, it must spend from its own funds at least 100% of its share
     of expenditures for FY1995 under TANF’s predecessor programs.
28
     42 U.S.C. § 1308(c)(4).
                                                             - 13 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 15 of 31



the early-to-middle 1990s.29 The amount of the basic TANF grant is fixed in law and has not been increased

since TANF went into effect.30 The amount of federal funding available for adult assistance, Title IV-E

activities, and Section 1108(b) matching grants is effectively equal to the amount of the Section 1108 cap

minus the amount of the basic TANF grant. For Puerto Rico, the Section 1108 cap is $107,255,000 and the

full amount of the basic TANF grant is $71,326,345, leaving $35,928,655 in combined federal funding

available for adult assistance, Title IV-E activities, and Section 1108(b) matching grants.



AABD in Puerto Rico
        Puerto Rico’s AABD program is administered by the Department of the Family, Administration

for Socioeconomic Development of the Family (Departamento de la Familia, Administracion de Desarrollo

Socioeconomico de la Familia [ADSEF]). Puerto Rico operates all of its cash assistance programs,

including AABD, under its TANF program.31 Specifically, assistance for the aged, blind, and disabled is

provided under categories A, B, and D of the TANF program, respectively (Table 3).

        To be categorically eligible for AABD, an individual must be aged, blind, or disabled as defined

under the Social Security Act and Puerto Rican law and regulations.32 Aged refers to individuals who are

65 or older.33 Individuals are considered blind if they are of any age and have central visual acuity of 20/200


29
     For more information, see CRS Report RL32748, The Temporary Assistance for Needy Families
     (TANF) Block Grant: A Primer on TANF Financing and Federal Requirements.
30
     The Consolidated Appropriations Act, 2017 (P.L. 115-31) reduced the basic TANF block grant by
     0.33% starting in FY2017. See the Notes section of Table 2.
31
     Departamento de la Familia, Administracion de Desarrollo Socioeconomico de la Familia (ADSEF),
     Memorial Explicativo del Presupuesto Recomendado, 2016-2017, June 30, 2016, pp. 215-217,
     http://www2.pr.gov/ogp/Bvirtual/memExpPres/PDF/Agencias/ADSEF-17.pdf (hereinafter “ADSEF
     2016 Budget Document”). See also Normas de Certificación para la Determinación de Elegibilidad a
     Solicitantes y Participantes del Programa de Ayuda Temporal para Familias Necesitadas (TANF) de
     la Administración de Desarrollo Socioeconómico de la Familia del Departamento de la Familia dated
     December               29,           2008,          (D.E. 7653),           available            at
     http://app.estado.gobierno.pr/ReglamentosOnLine/Reglamentos/7653.pdf     (hereinafter   “ADSEF
     Regulation no. 7653”).
32
     §1601 of the Social Security Act; 42 U.S.C. §1381 note. See also 45 C.F.R. §233.10(b)(2) and ADSEF
     Regulation no. 7653.
33
     8 L.P.R.A. §13.

                                                    - 14 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 16 of 31



or less in the better eye with the use of a correcting lens or have a visual field limitation of 20 degrees or

less in the better eye.34 Individuals are considered disabled if they 18 or older and have a physical or mental

impairment that will likely not improve and which prevents them from performing their previous job or any

other paid work.35


                                Table 3. Puerto Rico’s TANF Program

                                                                                    Source of        Federal
           Category                           Needy Population
                                                                                     Funding        Designation


 Category A – Assistance for     Individuals aged 65 or older                      Federal and         AABD
 the Aged                                                                           Territory

 Category B – Assistance for     Individuals who are blind                         Federal and         AABD
 the Blind                                                                          Territory

 Category C – Temporary          Families with children under the age of 18          Federal           TANF
 Assistance for Families with
 Children

 Category D – Assistance for     Individuals who are aged 18 or older and are      Federal and         AABD
 the Disabled                    permanently and totally disabled                   Territory

 Category G – General            Adults who are temporary and totally               Territory        Territorial
 Assistance                      disabled and children under the age of 18                            program
                                 who are permanently disabled

 Category T – Assistance for     Children under the age of 18 who meet the          Territory        Territorial
 Children with Guardians         requirements of Category C, except they                              program
                                 are living with a qualified relative

 Source: CRS, based on ADSEF Regulation no. 7653 and Departamento de la Familia, Administracion de Desarrollo
 Socioeconomico de la Familia (ADSEF), Memorial Explicativo del Presupuesto Recomendado, 2016-2017, June 30, 2016,
 pp. 215-217, http://www2.pr.gov/ogp/Bvirtual/memExpPres/PDF/Agencias/ADSEF-17.pdf.


        In Puerto Rico, the countable income limit is equal to the maximum basic AABD benefit, which is

$64 per month.36 ADSEF counts both earned income (e.g., wages and net earnings from self-employment)




34
     8 L.P.R.A. §15.
35
     8 L.P.R.A. §15a.
36
     See U.S. Government Accountability Office (GAO), Puerto Rico: Information on How Statehood
     Would Potentially Affect Selected Federal Programs and Revenue Sources, GAO-14-31, March 31,
     2014, p. 83, http://www.gao.gov/products/GAO-14-31 (hereinafter “GAO Puerto Rican Statehood
     2014”).
                                                      - 15 -
            Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 17 of 31



and unearned income (e.g., Social Security, veterans’ benefits, lottery winnings). As with SSI, certain

income is not counted for AABD purposes. For the aged or disabled, ADSEF disregards the first $20 per

month of earned income plus one-half of the next $60 per month.37 For the blind, ADSEF disregards the

first $85 per month of earned income plus one-half of the remainder above $85. ADSEF also excludes

certain types of in-kind support, such as housing and food assistance. In addition to the basic AABD benefit,

the program provides a secondary benefit equal to 50% of actual shelter costs, up to a maximum of $100

per month.38

            The countable resource limit is $2,000.39 Resources include cash, bank accounts, bonds, stocks, life

insurance, and farms or other property. ADSEF excludes certain resources such as a person’s primary

residence, household goods and personal effects, motor vehicles, and certain trusts.

            In addition to the categorical and financial requirements for AABD, a person must (1) be a U.S.

citizen or a noncitizen who meets a qualified alien category and certain other conditions, (2) reside in the

area of the local assistance office to which the claimant applied, and (3) live outside of an institution, except

for those approved by ADSEF.


Participation
            During FY2016 (the latest year for which data were available), the average monthly number of

AABD recipients was 36,046.40 The average total AABD benefit during this period was $77 per month,

which includes the basic AABD benefit and the secondary benefit for shelter costs.41 Of this amount,

approximately $58 was comprised of federal funds and about $19 of territorial funds. ADSEF issues benefit

payments to eligible recipients.



37
      §1602(a)(14)(B) and (C) of the Social Security Act; 42 U.S.C. §1382 note. See also 45 C.F.R.
      §233.20(a)(8) and ADSEF Regulation no. 7653.
38
      ADSEF Regulation no. 7653.
39
     45 C.F.R. §233.20(a)(3) and ADSEF Regulation no. 7653.
40
      Unpublished data provided to CRS by ACF on September 14, 2018.
41
      Id.
                                                       - 16 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 18 of 31



         In April 2016, Puerto Rico’s AABD program provided cash assistance to 36,957 individuals,

including 16,314 seniors (or 44%), 193 statutorily blind individuals (or 1%), and 20,450 totally and

permanently disabled individuals aged 18 or older (or 55%).42.


Funding and Expenditures
         According to ACF, actual federal expenditures on Puerto Rico’s AABD program in FY2016 were

$26.4 million, with $24.9 million for benefit payments and $1.5 million for administrative costs (Table 4).43

Based on this data, Puerto Rico’s expenditures on AABD are estimated to have been $9.8 million, with

$8.3 million for benefit payments and $1.5 million for administrative costs. Combined expenditures for

FY2016 are estimated to have been $36.2 million, with $33.2 million for benefit payments and $3.0 million

for administrative costs.


     Table 4. Expenditures on Puerto Rico’s AABD Program, by Type and Source, FY2016

                                          Actual Federal             Estimated Territorial         Estimated Combined
              Type
                                          Expenditures                   Expenditures                  Expenditures


 Benefit Payments                           $24,904,346                    $8,301,449                   $33,205,795

 Administrative Expenses                     $1,489,199                    $1,489,199                    $2,978,398

 Total                                     $26,393,545                    $9,790,648                   $36,184,193

 Source: CRS, based on unpublished federal expenditure data provided to CRS by ACF on September 14, 2018.

 Notes: Estimated expenditures based on federal financial participation (FFP) rates of 75% for benefit payments and 50% for
 administrative costs.




42
     ADSEF 2016 Budget Document, p. 216. For more data on AABD recipients, see Hector R. Cordero-
     Guzman, Ph.D, The Characteristics of Participants in the TANF Program [Category-C and Aid to the
     Aged, Blind and Disabled (AABD)] in Puerto Rico in April 2016, available in
     http://apps.estadisticas.pr/iepr/LinkClick.aspx?fileticket=HnBrjTiN68c%3D&tabid=93&mid=501&fo
     rcedownload=true.
43
     Unpublished data provided to CRS by ACF on September 14, 2018.
                                                           - 17 -
        Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 19 of 31




                         COMPARISON OF SSI AND AABD IN PUERTO RICO


       Table 5 provides a comparison of the SSI program in the 50 states, the District of Columbia, and

the Northern Mariana Islands with Puerto Rico’s AABD program in FY2016.


   Table 5. Comparison of the SSI Program and Puerto Rico’s AABD Program, FY2016

            Category                  Supplemental Security                      Aid to the Aged, Blind,
                                          Income (SSI)                            or Disabled (AABD)

 Type of Program            Federal cash assistance for blind or        Federal-territory cash assistance
                            disabled individuals of any age and the     program for blind individuals of any
                            aged (some states provide                   age, disabled adults, and the aged
                            supplements)

 Administration             Federal SSI Benefits: Social Security       State level: Puerto Rico’s Department
                            Administration (SSA)                        of the Family, Administration for
                                                                        Socioeconomic Development of the
                                                                        Family

                            State supplements: SSA or the state         Federal level: Department of Health and
                                                                        Human Services (HHS), Administration
                                                                        for Children and Families (ACF), Office
                                                                        of Family Assistance (OFA)

 Categorical Requirements

    Aged                    65 years or older                           Same

    Blind                   Individuals of any age with central         Same
                            visual acuity of 20/200 or less in the
                            better eye with the use of a correcting
                            lens or have a visual field limitation of
                            20 degrees or less in the better eye

                            Adults: Individuals aged 18 or older        Individuals aged 18 or older must have
    Disabled
                            must be unable to engage in any             a physical or mental impairment that
                            substantial gainful activity (SGA) by       will likely not improve and which
                            reason of any medically determinable        prevents them from performing their
                            physical or mental impairment that is       previous job or any other paid work
                            expected to last for at least 12 months
                            or to result in death

                            Children: Individuals under the age of      No benefits for children under the age
                            18 must have a medically determinable       of 18
                            physical or mental impairment that
                            results in marked and severe functional
                            limitations and is expected to last for
                            at least 12 months or to result in death




                                                    - 18 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 20 of 31



Financial Requirements

    Income Limit                   Countable income (gross income                  Countable income must be less than
                                   minus all applicable exclusions) must           the maximum basic monthly benefit:
                                   be less than the maximum monthly                $64
                                   benefit: $733 for an individual or
                                   $1,100 for a couple

    Income Disregards              The first $20 of any income and the             Aged or Disabled: the first $20 of
                                   first $65 of earned income and one-             earned income plus one-half of the
                                   half of the remainder above $65                 next $60 of earned income

                                                                                   Blind: the first $85 of earned income
                                                                                   plus one-half of the remainder above
                                                                                   $85

    Resource Limit                 Countable resources must not exceed             Countable resources must not exceed
                                   $2,000 for an individual or $3,000 for a        $2,000
                                   couple

Number of Beneficiaries            8.3 million                                     36,046

Average Monthly                    $553 (federal SSI benefit plus state            $77 (basic monthly benefit plus
Benefit Amount                     supplementary payment for selected              secondary benefit for shelter costs)
                                   states)

Financing

    System                         Direct payments to recipients                   Categorical matching grants to
                                                                                   territory

                                   SSI benefits and related administrative         Benefit payments: 75% federal,
                                   costs are 100% federally funded                 25% territory

                                   State supplements and related                   Administrative costs: 50% federal,
                                   administrative costs are 100% state             50% territory
                                   funded

    Source of Federal Funds        General fund of the U.S. Treasury               General fund of the U.S. Treasury

                                   Federal funding for benefits is                 Federal funding for benefits is
                                   mandatory and open-ended                        mandatory and capped

    Total Federal Spending         $63.1 billion                                   $26.4 million

Source: CRS, based on information from the following sources: unpublished data provided to CRS by ACF on September 14,
2018; Social Security Administration (SSA), Justification of Estimates for Appropriations Committees, Fiscal Year 2018, February
2017, Tables i7-i8, https://www.ssa.gov/budget/; SSA, “Understanding Supplemental Security Income SSI Home Page—2018
Edition,” https://www.ssa.gov/ssi/text-understanding-ssi.htm; and ADSEF Regulation no. 7653.




                                                            - 19 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 21 of 31




                           LEGISLATIVE HISTORY OF CASH ASSISTANCE FOR
                           THE AGED, BLIND, AND DISABLED IN PUERTO RICO




         Puerto Rico was excluded from all titles of the original Social Security Act of 1935 (P.L. 74-271),

including Old-Age Assistance (OAA; Title I) and Aid to the Blind (AB; Title X). Although the Economic

Security Act— the Franklin Roosevelt Administration’s bill— would have included Puerto Rico in OAA,

Aid to Dependent Children,44 and certain other public assistance programs, lawmakers chose not to apply

the Social Security Act to territories other than Alaska and Hawaii.45 In justifying this change, the Chair of

the House Committee on Ways and Means, Robert L. Doughton, wrote in a letter,

                 It is true that the original bill included Puerto Rico in some of the titles […] During
                 the consideration of the bill in executive session the change was made so that the
                 definition and treatment of Puerto Rico would be the same as under our revenue
                 laws, inasmuch as the bill contains provisions providing for income and excise
                 taxes. This was done because Puerto Rico has its own tax law and does not pay
                 any taxes into the Treasury of the United States. The committee felt that this
                 change should be made in view of the fact that many of the benefits provided in
                 the bill were dependent in a great measure upon the tax features. It was felt that
                 questions involved in this matter might be ironed out later.46

         In 1939, Congress extended two non-cash assistance titles of the Social Security Act to Puerto Rico

as part of the Social Security Amendments of 1939 (P.L. 76-379).47 Although some lawmakers supported

extending all titles of the Act to Puerto Rico, this sentiment was not widely expressed.48 In 1944, the Senate

Committee on Finance held a hearing on extending all of the public assistance titles to Puerto Rico and the


44
     Aid to Dependent Children (ADC) later became Aid to Families with Dependent Children (AFDC),
     which was replaced by the TANF block grant.
45
     The Economic Security Act did not provide for Aid to the Blind (AB). See SSA, “Social Security
     History: 1935 Administration Economic Security Bill,” https://www.ssa.gov/history/fdrbill.html.
46
     Rep. Santiago Iglesias, "Social Security and Puerto Rico," remarks in the House, Congressional
     Record, vol. 79, part 6 (May 3, 1935), p. 6902. Rep. Iglesias submitted Rep. Doughton’s letter into the
     record.
47
     Grants to States for Maternal and Child Welfare (Title V of the Social Security Act) and Public Health
     Work (Title VI of the Social Security Act).
48
     Rep. John W. McCormack, "Amendment of the Social Security Act," remarks in the House,
      Congressional Record, vol. 84, part 7 (June 10, 1939), p. 6964.
                                                     - 20 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 22 of 31



Virgin Islands.49 Several Administration officials testified in support but Senators who attended the hearing

expressed skepticism at providing Puerto Rico and the Virgin Islands with funds in light of the territories’

treatment under the federal tax code.

        In 1949, the House approved a bill (H.R. 6000) that would become the Social Security Act

Amendments of 1950 (P.L. 81-734). Among its many provisions, the House-passed version of H.R. 6000

established Aid to the Permanently and Totally Disabled (APTD; Title XIV) as well as extended Social

Security (Title II) and the public assistance titles to Puerto Rico and the Virgin Islands. The report

accompanying the House bill stated,

                 Your committee believes that it would be reasonable to participate in assistance
                 costs in Puerto Rico and the Virgin Islands, but recommends doing so on a basis
                 different from that recommended for the States and Territories. The economy of
                 the islands is at a lower level than that on the mainland. Furthermore, in the case
                 of Puerto Rico, your committee took into consideration the fact that Puerto Rico
                 retains the Federal excise taxes that it collects, instead of turning them in to the
                 Federal Treasury and that the Federal income taxes are not applicable there.50
        In late 1949, a special subcommittee of the House Committee on Ways and Means traveled to

Puerto Rico as part of an investigation into the extension of the remaining titles of the Social Security Act

to Puerto Rico and the Virgin Islands. In February 1950, the subcommittee recommended, among other

things, slightly more generous benefits for adult assistance in Puerto Rico and the Virgin Islands than the

levels passed in the House bill.51

        The Senate-passed version of H.R. 6000 extended Social Security to Puerto Rico and the Virgin

Islands but deleted the provisions extending the remaining public assistance titles. Amendments to apply




49
     U.S. Congress, Senate Committee on Finance, Extending Certain Titles of the Social Security Act to
     the Virgin Islands and Puerto Rico, hearing on S.1328, 78th Cong., 2nd sess., February 15, 1944
     (Washington: GPO, 1944), http://www.finance.senate.gov/imo/media/doc/78HrgSSPR.pdf.
50
     U.S. Congress, House Committee on Ways and Means, Social Security Act Amendments of 1949, report
     to accompany H.R. 6000, 81st Cong., 1st sess., August 22, 1949, H.Rept. 81-1300, p. 55.
51
     U.S. Congress, House Committee on Ways and Means, Subcommittee on Extension of Social Security
     to Puerto Rico and the Virgin Islands, Extension of Social Security to Puerto Rico and the Virgin
     Islands, 81st Cong., 2nd sess., February 6, 1950 (Washington: GPO, 1950), pp. 15-16.
                                                   - 21 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 23 of 31



the public assistance titles to Puerto Rico and the Virgin Islands failed.52 The rationale for this was

expressed by the Senate Committee on Finance Chairman:

                This matter was given full and due consideration by the committee. The truth is
                that all the taxes paid in the Virgin Islands are returned to the islands with a greatly
                increased sum. The truth also is, as the distinguished Senator from Maryland has
                pointed out, that Puerto Rico retains all of its internal taxes and retains all the
                income taxes. This is the amendment to increase the assistance to States. Puerto
                Rico and the Virgin Islands are brought under the old-age and survivors insurance
                title of this act, and with very greatly improved eligibility requirements in the
                pending bill; and, in view of a special provision which we inserted largely to take
                care of the situation in Puerto Rico, the people of those islands will receive great
                benefit under the bill. But since they keep all their taxes and even more than their
                taxes, the view of the committee was against bringing them in under the State
                assistance program or the grants.53
        The Senate-House conference followed the House version of H.R. 6000 to extend OAA, Aid to

Dependent Children, AB, and APTD to Puerto Rico and the Virgin Islands but established a fixed limit on

the amount of payments, which became the Section 1108 caps. During debate on the conference report,

Senator George explained,

                The conference agreement extends the State-Federal public assistance programs to
                Puerto Rico and the Virgin Islands. The Federal share is limited, however, to one-
                half the expenditures made to recipients of assistance. Moreover, the total Federal
                costs may not exceed $4,250,000 a year for Puerto Rico and $160,000 for the
                Virgin Islands. The Senate-passed bill made no provision for extending the public-
                assistance programs to those insular possessions while the House bill authorized
                such extension without an over-all dollar limit on annual Federal participation in
                costs. I may say, in passing, that the conference committee was advised that the
                limit of $4,250,000 a year for Puerto Rico and $160,000 for the Virgin Islands on
                the formula of matching, approved in the conference report, would be adequate.54
        Following the 1950 amendments, Puerto Rico submitted state plans for OAA, AB, and APTD and

became eligible for federal matching.55 The Public Welfare Amendments of 1962 (P.L. 87-543) allowed



52
     Sen. Herbert H. Lehman, “Social Security Act Amendments of 1950,” remarks in the Senate,
     Congressional Record, vol. 96, part 7 (June 19, 1950), p. 8791.
53
     Sen. Walter F. George, “Social Security Act Amendments of 1950,” remarks in the Senate,
     Congressional Record, vol. 96, part 7 (June 20, 1950), p. 8891.
54
     Sen. Walter F. George, "Social Security Act Amendment of 1950—Conference Report," Senate debate,
     Congressional Record, vol. 96, part 9 (August 17, 1950), p. 12713.
55
     Puerto Rico’s OAA and AB plans became effective on October 1, 1950, and its APTD plan became
     effective on January 1, 1951. See HHS, ACF, Office of Family Assistance, Characteristics of State
                                                    - 22 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 24 of 31



states to consolidate their adult assistance programs into the single program of Aid to the Aged, Blind, or

Disabled (AABD) under the newly created Title XVI of the Social Security Act. In 1963, Puerto Rico

elected to switch from operating the separate programs of OAA, AB, and APTD to operating the single

program of AABD.56


House-Passed Bills and Resolutions to Extend SSI to Puerto Rico and the Other Territories57
        There have been at least three bills passed by the House that would have extended SSI to Puerto

Rico, Guam, and the Virgin Islands, albeit at reduced rates, and one resolution passed by the House that

would have given the President discretionary authority to extend SSI. (Table 6). The first was the House-

passed version of the Social Security Amendments of 1972 (H.R. 1; P.L. 92-603), which established the

SSI program.58 The House bill would have established a new federal program called Assistance for the

Aged, Blind, and Disabled. This program would have been essentially the same as the SSI program that

was enacted. However, the bill would have amended Section 1108 to provide that the amount of assistance

benefits be reduced by the ratio of per capita income of the applicable territory to the per capita income of

the State with the lowest per capita income.59 Maximum benefit levels could not exceed those specified for

the States. The Section 1108 funding caps would not have applied.

        The Senate-passed version of the 1972 amendments did not extend SSI to the territories. During

debate on the bill, Senator Quentin Burdick discussed the issue of SSI in the territories with Senator Russell

Long, who at the time was the chair of the Senate Committee on Finance:

                Mr. BURDICK. Mr. President, I would like to ask the manager a question about
                the bill. Overlooked in the bill is consideration for the citizens of the United States

     Plans:       Aid     to     Families   with    Dependent            Children,      1990-91           Edition,
     https://hdl.handle.net/2027/mdp.35112202592384
56
     Puerto Rico’s AABD plan became effective on October 1, 1963. See id.
57
     For more information, see U.S. Department of Commerce, Economic Study of Puerto Rico: Volume I,
     December 1979, pp. 177-179, https://hdl.handle.net/2027/mdp.39015011062240.
58
     U.S. Congress, House Committee on Ways and Means, Social Security Amendments of 1971, report on
     H.R. 1, 92nd Cong., 1st sess., May 26, 1971, H.Rept. 92-231 (Washington: GPO, 1971), pp. 35 and
     149 (hereinafter “House Report 92-231”).
59
     House Report 92-231, p. 364.
                                                    - 23 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 25 of 31



                 residing in Guam, Puerto Rico, and the Virgin Islands. I hastily drew up an
                 amendment I had intended to offer which I discussed with the Senator, and I
                 believe the Senator gave me assurance that early next year the matter would be
                 considered, and by early I mean as early as possible, after we have some data, facts,
                 and figures that we need to correct this matter. Do I have that understanding?
                 Mr. LONG. Yes. I told the Senator, speaking as the manager of the bill, that if we
                 could find what would appear to be an appropriate answer to provide equity and
                 justice in those territories, I would be willing to accept such an amendment and
                 take it to conference. Unfortunately, neither he nor those of us on the committee
                 could come up with an adequate answer. I assure the Senator we on the committee
                 will be glad to look into it and give our cooperation early in the next session.60
Immediately thereafter, Senator Jacob Javits and Senator Long discussed the Section 1108 caps:

                 Mr. JAVITS. Mr. President, Senator BUCKLEY and I were unfortunately late with
                 respect to alleged serious deprivation resulting from certain ceilings under the
                 social security laws on money for Guam, Puerto Rico, and the Virgin Islands for
                 welfare programs. We decided it was just too hasty and too complicated to move
                 into now. May I have the assurance of the chairman that that will be looked into?
                 Mr. LONG. Mr. President, the Senator is familiar with the problem here. There is
                 a difference in the dollar level of earnings, and there are tax considerations, but I
                 would be happy to say that we will seek to look into it next year.61
         During a 1990 hearing before the House Committee on Interior and Insular Affairs, Subcommittee

on Insular and International Affairs, CRS analyst Carolyn Merck, who was on staff of the Senate Committee

on Finance when the 1972 amendments were passed, testified that the decision to exclude the territories

from SSI was based on “considerable concern about raising benefit levels substantially in Puerto Rico.”62

         Congress held a number of hearings on SSI during the 1970s to assess the program. At a hearing

in June 1975, the Resident Commissioner of Puerto Rico testified for the extension of SSI to the territory.63



60
     Sen. Quentin N. Burdick and Sen. Russell B. Long, “Social Security Amendments of 1972,” Senate
     debate, Congressional Record, vol. 118, part 26 (October 5, 1972), p. 33991.
61
     Sen. Jacob K. Javits and Sen. Russell B. Long, "Social Security Amendments of 1972," Senate debate,
     Congressional Record, vol. 118, part 26 (October 5, 1972), p. 33991.
62
     Testimony of Carolyn Merck, Specialist in Social Legislation, Congressional Research Service, in U.S.
     Congress, House Committee on Interior and Insular Affairs, Subcommittee on Insular and International
     Affairs, Briefing on Puerto Rico Status by the General Accounting Office [GAO] and the Congressional
     Research Service [CRS], oversight hearing, 101st Cong., 2nd sess., January 30, 1990, H.Hrg. 101-79
     (Washington: GPO, 1991), p. 34.
63
     U.S. Congress, House Committee on Ways and Means, Subcommittee on Public Assistance,
     Supplemental Security Income Program, vol. 2, 94th Cong., 1st sess., June 4, 5, 6, 7, 9, 10, 11, 12, and
     13, 1975 (Washington: GPO, 1975), p. 484.
                                                    - 24 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 26 of 31



The next month, the House approved the Northern Mariana Islands’ territorial covenant that provided the

President with discretionary authority to extend to Puerto Rico, the Virgin Islands, Guam, and American

Samoa all federal programs providing grant, loan, or other assistance to the states, unless such extension

were disapproved by resolution of either House of Congress. Under this authority, the President could

extend SSI to Puerto Rico. In support of the provision, Representative Phillip Burton stated,

                It is hoped that this discretionary authority will be generously exercised to the end
                that the offshore areas—the Commonwealth of Puerto Rico, Guam, the Virgin
                Islands, American Samoa, and the other districts of the Trust Territory of the
                Pacific Islands—will be included in the various Federal programs, for example,
                SSI, from which they have been left out. The section contemplates that the
                executive may decide to include all—or just some—of the offshore areas in the
                various programs. One, some, all, or none of the areas may be included in each
                specific program.64
The Senate Finance Committee dropped this provision from H.J.Res 549. In justifying the elimination of

the provision, Chairman Russell Long stated,

                In establishing the Supplemental Security Income—SSI—program for needy aged,
                blind, and disabled persons in 1972, Congress intentionally and specifically limited
                its applicability to the 50 States and the District of Columbia. This program
                provides a federally guaranteed minimum income to the aged, blind, and disabled;
                in view of the different economic and other circumstance in the territories and
                possessions, the Congress felt it would be inadvisable to provide the Federal SSI
                income guarantee level in the territories and possessions. For these jurisdictions,
                Congress continued the then existing program of aid and services for the aged,
                blind, and disabled. Under these programs, assistance is provided according to
                locally developed plans which can be more appropriated tailored to the
                circumstances prevailing in each area....
                The covenant establishing a new U.S. Commonwealth of the Northern Mariana
                Islands, which was recently approved by the Senate, includes a provision making
                these Social Security Act programs applicable in that jurisdiction. A subsequent
                resolution providing funding for the Northern Mariana Islands was passed by the
                House of Representatives with amendments extending these Social Security Act
                programs also to Guam and permitting the President, subject to congressional veto,
                to extend them to other territories. When this matter was discussed by the
                Committee on Finance at its March 9, 1976, executive session, the committee




64
     Rep. Phillip Burton, "Approving the ‘Covenant to Establish a Commonwealth of the Northern Mariana
     Islands in Political Union with the United States of America,’" House debate, Congressional Record,
     vol. 121, part 18 (July 21, 1975), p. 23669.
                                                   - 25 -
          Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 27 of 31



                  urged that these provisions be stricken from that bill. I am pleased to note that the
                  Senate has done just that.65
The House ultimately agreed to the Senate amendment.

          In August 1976, the House passed the Supplemental Security Income Amendments of 1976 (H.R.

8911) which would have extended SSI to Puerto Rico, Guam, and the Virgin Islands on the same basis as

the 1972 amendments. The House report accompanying the legislation noted:

                  Your Committee is convinced that payments made to aged, blind, and disabled
                  persons in these jurisdictions are small and inadequate in comparison to their
                  needs. The provision in your Committee’s bill is the same as that adopted by the
                  House in 1971. It would provide that each jurisdiction would participate in the SSI
                  program on the basis of the relationship of its per capita income to the per capita
                  income of the lowest of the fifty States. Your Committee understands that this will
                  produce Federal benefits about sixty percent as high as that for the States in Puerto
                  Rico, and somewhat higher amounts in Guam and the Virgin Islands. The
                  payments would in no event exceed those made in the fifty States.66
          Although several of the SSI provisions in H.R. 8911 were incorporated by the Senate into the

Unemployment Compensation Amendments of 1976 (P.L. 94-566), the provision to extend SSI to the

territories was not.67

          In a March 15, 1977 report to the House Committee on the Budget, the House Committee on Ways

and Means recommended the extension of SSI to Puerto Rico, Guam, and the Virgin Islands on the same

basis as the other bills.68 In May of that year, the House Ways and Means Committee held a hearing on




65
      Sen. Russell B. Long, "Statements of Introduced Bills and Joint Resolutions," remarks in the Senate,
      Congressional Record, vol. 122, part 5 (March 11, 1976), pp. 6244-6245. As part of his remarks,
      Senator Long introduced a bill (S. 3125) to exclude the Northern Mariana Islands from SSI and instead
      extend the adult assistance programs to the islands.
66
      U.S. Congress, House Committee on Ways and Means, Public Assistance Amendments of 1977, report
      to accompany H.R. 8911, 94th Cong., 2nd sess., May 27, 1976, H.Rept. 94-1201 (Washington: GPO,
      1976), p. 7.
67
     “SSI Program Changes.” CQ Almanac, 1976, 32nd ed., pp. 628-33 (Washington, DC: Congressional
      Quarterly, 1977), https://library.cqpress.com/cqalmanac/document.php?id=cqal76-1187559.
68
      U.S. Congress, House Committee on Ways and Means, March 15 Report of the Committee on Ways
      and Means to the House Budget Committee on the Fiscal Year 1978 Budget, committee print, 95th
      Cong., 1st sess., March 15, 1977, H.Prt. 95-13 (Washington: GPO, 1977), p. 23.
                                                     - 26 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 28 of 31



public assistance proposals, including the Committee’s recommendation to extend SSI to the territories.69

On June 7, the House Committee on Ways and Means reported the Public Assistance Amendments of 1977

(H.R. 7200), which would have extended SSI to Puerto Rico on the same basis as the 1972 amendments

and H.R. 8911. The report accompanying the bill stated,

                 The House has agreed on two separate occasions to extend SSI to Puerto Rico,
                 Guam, and the Virgin Islands—once in the 92nd Congress when the House passed
                 H.R.1, which established the SSI program, and more recently in the SSI bill (H.R.
                 8911) passed by the House last year. In both instances, the Senate refused to accept
                 the provision. The Committee believes that it is necessary and appropriate to
                 extend the SSI program to the needy aged, blind and disabled residing in Puerto
                 Rico, Guam, and the Virgin Islands who, like their counterparts in the States, are
                 most vulnerable to poverty because of their physical inability to work.70

         The Senate Finance Committee held a hearing on H.R. 7200 in July at which the Governor of Puerto

Rico testified that not only should SSI be extended but also that maximum benefit levels should be phased

in to equal levels in the States.71 Under this proposal, maximum benefit levels in Puerto Rico would have

increased from 60% of the federal benefit rate in 1978 to 100% in 1982.

         SSA estimated that the provision to extend SSI to the territories would have increased the

number of aged, blind, or disabled residents of Puerto Rico receiving cash assistance from 35,384

to 185,000.72 The Senate version of the bill would have instead increased the federal matching rate

from 50% to 75%, which is the current standard, and increased the Section 1108 cap for Puerto




69
     U.S. Congress, House Committee on Ways and Means, Subcommittee on Public Assistance and
     Unemployment Compensation, Public Assistance Legislative Recommendations, 95th Cong., 1st sess.,
     May 2, 3, 4, and 5, 1977, H.Hrg. 95-14 (Washington: GPO, 1977).
70
     U.S. Congress, House Committee on Ways and Means, Public Assistance Amendments of 1977, report
     to accompany H.R. 7200, 95th Cong., 1st sess., June 7, 1977, H.Rept. 95-394, p. 47.
71
     Testimony of Carlos Romero-Barcelo, Governor of Puerto Rico, in U.S. Congress, Senate Committee
     on Finance, Public Assistance Amendments of 1977, 95th Cong., 1st sess., July 12, 18, 19, and 20, 1977,
     S.Hrg. 95-16 (Washington: GPO, 1977), pp. 192-194.
72
     U.S. Congress, Senate Committee on Finance, Public Assistance Amendments, committee print, 95th
     Cong., 1st sess., July 11, 1977, S.Prt. 95-12 (Washington: GPO, 1977), p. 11,
     http://www.finance.senate.gov/imo/media/doc/sprt95-12.pdf.
                                                   - 27 -
           Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 29 of 31



Rico from $24 million to $72 million.73 The Senate bill would have also extended AABD to the

Northern Mariana Islands.74 In the end, H.R. 7200 was postponed indefinitely.


                              Table 6. House-Passed Bills and Resolutions to
                           Extend SSI to Puerto Rico and the Other Territories

                                        Nature of the
      Bill or Resolution                                             Action in the Senate           Final Action
                                     Extension Provisions


 Social Security                 SSI federal benefit rate           Deleted extension         Conference agreement
 Amendments of 1972              reduced by the ratio of the        provisions                followed the Senate
 (H.R.1; P.L. 92-603)            territory’s per capita income                                amendment; H.R.1 was
                                 to the state with the lowest                                 enacted as P.L. 92-603
                                 per capita income                                            without the extension
                                                                                              provisions

 Covenant to Establish a         Granted the President              Deleted discretionary     House agreed to the
 Commonwealth of the             discretionary authority to         authority provisions      Senate amendment;
 Northern Mariana Islands        extend SSI and other                                         H.J.Res 549 was enacted
 in Political Union with the     programs to the territories,                                 as P.L. 94-241 without
 United States of America        subject to congressional veto                                the discretionary
 (H.J.Res 549; P.L. 94-241)                                                                   authority provisions

 Supplemental Security           SSI federal benefit rate           Declined to act on        Some of the provisions
 Income Amendments of            reduced by the ratio of the        H.R. 8911                 in H.R. 8911 were
 1976 (H.R. 8911)                territory’s per capita income                                included in P.L. 94-566;
                                 to the state with the lowest                                 however, the extension
                                 per capita income                                            provisions were not
                                                                                              among them

 Public Assistance               SSI federal benefit rate           Deleted extension         The bill was postponed
 Amendments of 1977              reduced by the ratio of the        provisions; instead,      indefinitely
 (H.R. 7200)                     territory’s per capita income      increased the federal
                                 to the state with the lowest       financial participation
                                 per capita income                  (FFP) rate and
                                                                    Section 1108 caps for
                                                                    the adult assistance
                                                                    programs in the
                                                                    territories


      Source: CRS.

      Notes: Bills and resolution available upon request




73
     U.S. Congress, Senate Committee on Finance, Public Assistance Amendments of 1977, report to
     accompany H.R. 7200, 95th Cong., 1st sess., November 1, 1977, S.Rept. 95-573, p. 18,
     http://www.finance.senate.gov/imo/media/doc/srpt95-573.pdf.
74
     Id.
                                                           - 28 -
         Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 30 of 31




   Table 7. Cash Assistance Programs for the Aged, Blind, and Disabled under the Social
    Security Act, by Number of Adult Recipients and Average Monthly Payment, 2011

                                                              Number of Recipients
                 Program and Area                                                            Average Monthly Payment
                                                                Aged 18 or older


 Old-Age Assistance (OAA), Aid to the Blind (AB), and Aid to the Permanently and Totally Disabled (APTD)

          Guam                                                          650                             $150.00

          Virgin Islands                                               1,018                            $176.07

 Aid to the Aged, Blind, or Disabled (AABD)

          Puerto Rico                                                 36,832                            $73.85

 Supplemental Security Income (SSI)

          Northern Mariana Islands                                      668                             $525.69

          50 States and the District of Columbia                     6,834,983                          $483.02

 Source: CRS, based on data from ACF and SSA, SSI Annual Statistical Report, 2011, September 2012, Table 10,
 https://www.ssa.gov/policy/docs/statcomps/ssi_asr/2011/index.html.
 Notes: Data for Puerto Rico are for September 2011. Data for Guam are for FY2011. Data for the Virgin Islands, the Northern
 Mariana Islands, the 50 States, and the District of Columbia re for December 2011.




                                                    CONCLUSION


         Of all the disparities that Americans living in Puerto Rico face, none is as shocking to the

conscience as the disparity in the assistance available to the most vulnerable citizens, people who under no

circumstance can support themselves. An American living under the poverty line in the continental United

States is no more needy, vulnerable, or deserving of assistance than an American living under the poverty

line in the territory.

         SSI is a means-tested entitlement program which, unlike Social Security, does not require a

beneficiary to make payments into program to be entitled to the benefits. An American in a State receiving

SSI is as likely to pay federal taxes as an American living in Puerto Rico. There is no justifiable reason for

this statutory discrimination.




                                                           - 29 -
        Case 3:17-cv-02133-GAG Document 78 Filed 11/07/18 Page 31 of 31




Respectfully submitted.
                                                              s/ Veronica Ferraiuoli Hornedo
 Dated: November 7, 2018                                          Veronica Ferraiuoli Hornedo
                                                                      USDC-PR 213814
                                                                       Legal Counsel to
                                                              HON. JENNIFFER GONZALEZ-COLON
                                                                     Member of Congress

                                                            OFFICE OF THE RESIDENT COMMISSIONER
                                                            1529 Longworth House Office Building
                                                                    Washington, DC 20515
                                                                      P.O. Box 9023958
                                                                   San Juan, PR 00902-3958
                                                                202-225-2615 787.723-6333
                                                              Veronica.Ferraiuoli@mail.house.gov




                                   CERTIFICATE OF SERVICE


        It is hereby certified that, on November 7, 2018, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all parties who have

made an electronic appearance.

                                                               s/ Veronica Ferraiuoli Hornedo
                                                                   Veronica Ferraiuoli Hornedo




                                                   - 30 -
